12-2625
    Colquitt v. Xerox Corp.


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the 1st
    day of November, two thousand thirteen.

    PRESENT:
              ROBERT A. KATZMANN,
                   Chief Judge,
              AMALYA L. KEARSE,
              RICHARD C. WESLEY,
                   Circuit Judges.
    _____________________________________

    Patricia Colquitt,

                        Plaintiff-Appellant,

                 v.                                        12-2625

    Xerox Corporation,

                   Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:            Patricia Colquitt, pro se, Ontario,
                                        NY.

    FOR DEFENDANT-APPELLEE:             Margaret A. Clemens, Littler
                                        Mendelson, P.C., Rochester, NY.




          Appeal from the judgment of the United States District Court

    for the Western District of New York (Telesca, J.).
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

     Plaintiff-Appellant Patricia Colquitt, pro se, appeals from

the district court’s final judgment entered in May 2012,

dismissing her action brought pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. She

challenges (1) the court’s October 7, 2010 order granting the

Rule 12(b)(6) motion of Xerox Corporation (“Xerox”) to dismiss

for failure to state a claim on which relief can be granted a)

Colquitt’s gender-based hostile work environment claim and b) her

claims of race-based denial of phone privileges and failure to

promote, and (2) its May 25, 2012 order granting Xerox’s motion

for summary judgment dismissing her remaining claim, asserting a

race-based hostile work environment. We assume the parties’

familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

I.   Partial Dismissal Pursuant to Rule 12(b)(6)

     We review de novo a district court’s grant of a Rule

12(b)(6) motion to dismiss, “accepting all factual claims in the

complaint as true, and drawing all reasonable inferences in the

plaintiff’s favor.”   Famous Horse Inc. v. 5th Ave. Photo Inc.,

624 F.3d 106, 108 (2d Cir. 2010).   To survive a Rule 12(b)(6)

motion to dismiss, the complaint must plead “enough facts to

state a claim to relief that is plausible on its face.”     Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also


                                2
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   A claim will have

“facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”   Iqbal, 556 U.S.

at 678.

     We turn first to Colquitt’s claims that Xerox discriminated

against her by allegedly failing to promote her and denying her

telephone privileges.   Below, the district court dismissed these

claims because Colquitt did not include in her Equal Employment

Opportunity Commission (“EEOC”) charge any allegations concerning

Xerox’s failure to promote her or its denial of her workplace

privileges. Administrative exhaustion is “a precondition to

bringing a Title VII action,” Francis v. City of New York, 235

F.3d 763, 768 (2d Cir. 2000) (internal quotation marks omitted),

and, in general, claims that were not presented to the EEOC “may

be pursued in a subsequent federal court action [only] if they

are ‘reasonably related’ to those that were filed with the

agency,” Legnani v. Alitalia Linee Aeree Italiane, S.P.A., 274

F.3d 683, 686 (2d Cir. 2001) (per curiam) (internal quotation

marks omitted).

     Here, the district court properly found that Colquitt’s

failure-to-promote and denial-of-workplace-privileges claims were

not reasonably related to the hostile work environment claims

listed in Colquitt’s EEOC charge because the charge contained no

factual allegations that would have given the agency notice that


                                 3
Colquitt sought to pursue a failure-to-promote claim or a claim

that she had been improperly denied workplace privileges.    See

Deravin v. Kerik, 335 F.3d 195, 201 (2d Cir. 2003). Because such

claims were not administratively exhausted, and because an

amendment to add factual detail to those claims would not cure

this substantive flaw, the district court properly dismissed

those claims without granting leave to replead. See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

     Next, with respect to the district court’s dismissal of her

gender-based hostile work environment claim, Colquitt argues that

the district court erred in applying separate analyses to her

race- and gender-based hostile work environment claims.   Not only

did Colquitt fail to raise this argument below, but in her

counseled opposition to Xerox’s motion to dismiss, Colquitt also

separated her gender- and race-based hostile work environment

claims.   In so doing, she acknowledged that it was “doubtful”

that her “gender[-based hostile work environment] claim meets the

plausibility standard.”   Pl.’s Mem. in Opp. Mot. to Dismiss 6,

ECF No. 20, No. 6:05-cv-06405-MAT-MWP (W.D.N.Y. Oct. 8, 2009).

Given this concession, we decline to address this issue as, “[i]n

general we refrain from passing on issues not raised below.”

Paese v. Hartford Life & Accident Ins. Co., 449 F.3d 435, 446 (2d

Cir. 2006) (internal quotation marks omitted).

     We therefore affirm the district court’s October 2010 order

of partial dismissal.


                                 4
II.   Summary Judgment

      We review orders granting summary judgment de novo and focus

on whether the district court properly concluded that there was

no genuine issue as to any material fact and that the moving

party was entitled to judgment as a matter of law.     See Miller v.

Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003).     “In

determining whether there are genuine issues of material fact, we

are required to resolve all ambiguities and draw all permissible

factual inferences in favor of the party against whom summary

judgment is sought.”     Terry v. Ashcroft, 336 F.3d 128, 137 (2d

Cir. 2003) (internal quotation marks omitted).

      Having conducted a de novo review of the record in light of

the above standards, we affirm the district court’s summary

judgment decision on Colquitt’s race-based hostile work

environment claim for substantially the reasons set forth by the

district court in its order of May 25, 2012.

      We have considered all of Colquitt’s remaining arguments and

find them to be without merit.    Accordingly, we AFFIRM the

judgment of the district court.


                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                   5